Name: 2002/53/EC: Council Decision of 21 January 2002 concerning the provisional application of the Agreement between the European Community and the Republic of South Africa on trade in wine
 Type: Decision
 Subject Matter: European construction;  beverages and sugar;  Africa
 Date Published: 2002-01-30

 Avis juridique important|32002D00532002/53/EC: Council Decision of 21 January 2002 concerning the provisional application of the Agreement between the European Community and the Republic of South Africa on trade in wine Official Journal L 028 , 30/01/2002 P. 0129 - 0129Council Decisionof 21 January 2002concerning the provisional application of the Agreement between the European Community and the Republic of South Africa on trade in wine(2002/53/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 133, in conjunction with Article 300(2), first paragraph, first sentence, thereof,Having regard to the proposal from the Commission,Whereas:(1) It is necessary for the Community and South Africa to provide for the provisional application of the Agreement between the European Community and the Republic of South Africa on trade in wine (the "Agreement") as from 28 January 2002 pending the completion of the procedures required by South Africa to bring the Agreement into force.(2) In order to facilitate the implementation of certain provisions of the Agreement, the Commission should be allowed to make the necessary technical adjustments in accordance with the procedure laid down in Article 75 of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1).(3) The Agreement in the form of an Exchange of Letters to that effect should therefore be approved,HAS ADOPTED THIS DECISION:Article 1The Agreement in the form of an Exchange of Letters which provides for the provisional application of the Agreement between the European Community and the Republic of South Africa on trade in wine as from 28 January 2002 is hereby approved on behalf of the Community.The text of the Agreement in the form of an Exchange of Letters and the text of the Agreement on trade in wine are attached to this Decision.Article 2The President of the Council is authorised to designate the person(s) authorised to sign the Agreement in the form of an Exchange of Letters and thus express the Community's agreement to be bound by it.Article 3For the purposes of applying Articles 7(8) and 18(2) of the Agreement on trade in wine, the Commission is hereby authorised, in accordance with the procedure laid down in Article 75 of Council Regulation (EC) No 1493/1999, to conclude the instruments required to amend the Agreement.Article 4The Commission shall represent the Community in the Joint Committees set up under Article 19 of the Agreement on trade in wine.Article 5This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 21 January 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete(1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2585/2001 (OJ L 345, 29.12.2001, p. 10).